Fourth Court of Appeals
                                        San Antonio, Texas
                                                January 2, 2020

                                            No. 04-19-00785-CV

                                       IN RE David Wayne SPINKS

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On November 6, 2019, relator filed a petition for writ of mandamus, the real party in
interest responded, and relator replied. After reviewing the petition, response, reply, and the
record, we conclude relator is entitled to the relief requested. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

       The Honorable Susan Harris is ORDERED to: (1) vacate her September 20, 2019 “Order
Denying Motion to Vacate and Set Aside Order Granting New Trial” and (2) set aside her July 10,
2019 “Order Granting Motion for New Trial.” The writ will issue only in the event we are notified
Judge Harris fails to comply within fifteen days from the date of this opinion.

        It is so ORDERED on January 8, 2020.



                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 1909C, styled In the Matter of the Marriage of David Wayne Spinks v. Becky
Sue Detimore, pending in the County Court, Kerr County, Texas, the Honorable Susan Harris presiding.